UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period: to Commission File Number:000-52544 Aspen Diversified Fund LLC (Exact name of registrant as specified in its charter) Delaware 32-0145465 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 4200 Northside Parkway Building 11, Suite 200 Atlanta, GA 30327 (Address of principal executive offices)(Zip Code) (404) 879-5126 (Registrant’s telephone number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). xYeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): oLarge accelerated filero Accelerated filer oNon-accelerated filerx Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). oYesx No Table of Contents Table of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements. 1 Interim Statements of Assets and Liabilities 1 Interim Statements of Operations 2 Interim Statements of Changes in Net Assets 3 Interim Statements of Cash Flows 4 Notes to Interim Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 16 Item 3. Quantitative and Qualitative Disclosures about Market Risk. 17 Item 4. Controls and Procedures. 18 PART II – OTHER INFORMATION Item 1. Legal Proceedings. 19 Item 1A. Risk Factors. 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 19 Item 3. Defaults Upon Senior Securities. 20 Item 4. Mine Safety Disclosures. 20 Item 5. Other Information. 20 Item 6. Exhibits. 20 Table of Contents Part I - FINANCIAL INFORMATION Item 1. Financial Statements Aspen Diversified Fund LLC Interim Statements of Assets and Liabilities (Unaudited) March 31, December 31, ASSETS Investments: Investments in investment fundsat fair valueNote C (cost: $18,292,773 at March 31, 2013 and December 31, 2012, respectively) $ $ Unrealized gain on futures contracts at fair value Note C & G Total investments Cash and cash equivalents Other receivables TOTAL ASSETS $ $ LIABILITIES AND NET ASSETS LIABILITIES Unrealized loss on futures contracts at fair value Note C & G $ $ Trailing commissions payable Management, incentive, and administrative fees payableNote E Accounts payable Managed account fees payable Membership redemptions payable TOTAL LIABILITIES NET ASSETSNote D TOTAL LIABILITIES AND NET ASSETS $ $ See notes to interim financial statements. 1 Table of Contents Aspen Diversified Fund LLC Interim Statements of Operations (Unaudited) For the three months ended For the three months ended March 31, 2013 March 31, 2012 Investment income (loss) Realized and unrealized gain (loss) on investmentsNote C Realized gain (loss) on investments $ $ ) Unrealized gain (loss) on investments ) Net realized and unrealized gain (loss) on investments ) Other loss ) ) TOTAL INVESTMENT INCOME (LOSS) ) Operating expensesNote E Management and incentive fees Administrative expenses Managed account fees Trailing commissions Miscellaneous operating expenses TOTAL OPERATING EXPENSES NET INCREASE (DECREASE) IN NET ASSETS RESULTING FROM OPERATIONS $ $ ) See notes to interim financial statements. 2 Table of Contents Aspen Diversified Fund LLC Interim Statements of Changes in Net Assets (Unaudited) For the three months ended For the three months ended March 31, 2013 March 31, 2012 Net assets at beginning of period $ $ Capital contributions Redemptions ) ) Net increase (decrease) from operations ) NET ASSETS AT END OF PERIOD $ $ See notes to interim financial statements. 3 Table of Contents Aspen Diversified Fund LLC Interim Statements of Cash Flows (Unaudited) For the three months ended For the three months ended March 31, 2013 March 31, 2012 CASH FLOWS FROM OPERATING ACTIVITIES Net increase (decrease) in net assets resulting from operations $ $ ) Adjustments to reconcile net increase (decrease) in net assets resulting from operations to cash provided by (used in) operating activities: Proceeds from disposition of investments Realized (gain) loss on investments ) Unrealized (gain) loss on investments ) Increase in redemptions receivable -0- ) Decrease in interest and other receivables 95 Decrease in trailing commissions payable ) ) Increase (decrease) in accounts payable ) (Decrease) increase in managed accounts fees payable ) Decrease in management, incentive andadministrative fees payable ) ) NET CASH PROVIDED BY (USED IN) OPERATING ACTIVITIES ) CASH FLOWS FROM FINANCING ACTIVITIES Capital contributions received from members Membership redemptions ) ) NET CASH USED IN FINANCING ACTIVITIES ) ) NET DECREASE IN CASH AND CASH EQUIVALENTS ) ) Cash and cash equivalents at beginning of period CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ Cash paid for interest $
